tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number uil legend state condominium property dear this is in response to your ruling_request dated date you are requesting certain rulings with respect to the income_tax consequences to you under sec_501 and sec_511 of the internal_revenue_code code of the sale of income_property facts you are a charitable_trust organized under the laws of the state you are exempt under sec_501 as an organization described in sec_501 and are recognized as a private_operating_foundation under sec_4940 your operations include nine children’s centers in state to provide counseling support and education to children and their families caregivers and to help communities strengthen their systems of care available to orphans and destitute children you own over big_number acres of land the majority of which you received by bequest in your trust instrument directs your trustees to use your property for the benefit of orphans and other destitute children in state and directs the trustees to retain and invest a sufficient portion of the trust corpus in income-producing property or securities to provide for the continued maintenance and support of your charitable activities you have maintained the majority of this land to produce rental income to fund your charitable and educational activities in you entered into a master lease for a parcel of land in state with a developer who constructed an apartment building and parking structure and then sublet the apartments in another party acquired the leasehold and subleasehold interests and submitted them along with your interests in the land to a declaration of condominium property to create the current condominium project condominium property the master lease was cancelled and you then entered into a separate land lease with the owner of each unit in the project thereafter you collected rents directly from the condominium_owners you currently own the parcel of land but do not own the condominium units on those lands you are subject_to annual review by a probate_court and the state attorney_general in probate_court reports the court has recommended that you continue to review and evaluate the advantages and disadvantages of diversification of trust assets in light of your mission and goals in response to the recommendations your trustees made significant progress towards the recommended diversification the court appointed special master reports you have made significant progress towards achieving the court recommended goals such as yield on assets particularly in the face of the ongoing market uncertainties and commends you while encouraging you to continue to move forward towards achieving those goals however you state that you have not yet achieved the recommended target asset allocations accordingly your trustees have reexamined your holding of interests in the condominium property the condominium property is located in an area that is at risk of damage from hurricanes and flooding furthermore since construction of the condominium property numerous land reform laws and ordinances have been enacted and you report significant legislative activity for proposed land reform laws which are adverse to lessors existing and proposed laws threaten condemnation or rent control of your leasehold interests including the parcel of land thus while you have traditionally endeavored to retain the land you were bequeathed to produce rental income your trustees have determined that holding your interests in the condominium property is no longer in your best interest you plan to liquidate your interests in the condominium property by selling them to the current leaseholders and to their condominium association you are required by state law to give the association a right_of_first_refusal to purchase any interests in the condominium properties that you offer to sell you plan to offer to sell your interests in parcel of land directly to the condominium property leaseholders and their condominium association your appraiser estimates first year sales of about of units due to historical absorption rates and the balance of the lease to fee conversions occurring over the following fourteen years therefore sales of the condominium property may occur for a period as long as fifteen years you state that your real_estate broker will hold separate information meetings with the leaseholders to describe your leased fee interest in the condominium properties your plans to sell such interests and the process and procedures involved in such sales you state that if you are unable to sell all of your interests in the condominium property to the lessees and condominium associations or through unsolicited offers then you may offer to sell your remaining interests to investment_trust s developer s or other interested investor s or buyer s you state that you do not regularly buy or sell real_property you have from time to time sold other lands that you acquired through your founder’s gift or bequest primarily to government or quasi-government entities for public purposes or in response to mandatory lease-to-fee conversion laws of state or to comply with court recommended financial strategy however you have never sold any of your interests in the condominium property because you own the land on which the condominiums sit but not the condominiums themselves you have neither made nor will make any improvements to any of the condominium property your sales of the leased fee interests in the condominium property will not generate unrelated_business_taxable_income under sec_511 rulings requested your sales of the leased fee interests in the condominium property will not adversely affect your current sec_501 exempt status law sec_511 imposes a tax on the unrelated_business_taxable_income of exempt_organizations including those described in sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions both computed with the modifications listed in sec_512 sec_512 excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than property_held_primarily_for_sale to customers in the ordinary course of a trade_or_business revrul_55_449 1955_5_cb_599 states that the construction and sale of houses by a foundation otherwise exempt under sec_501 over a period of months for the sole purpose of raising funds for the support of a church constituted unrelated_trade_or_business within the meaning of sec_513 because construction and sale of houses is a business of a kind ordinarily carried on for-profit in 383_us_569 86_sct_1030 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business for purposes of sec_1221 the court interpreted the word primarily to mean of first importance or principally in 143_f2d_468 5th cir the taxpayer owned acres of unimproved land used for grazing purposes he decided to sell the land and subdivided it into lots built streets installed storm sewers constructed gas and electric lines and other activities of the kind usually carried out by a real_estate development company each year to lots were sold the court held that the taxpayer was holding lots for sale to customers in the regular course of business in 7_tc_198 the taxpayer purchased platted land to use in his nursery business twelve years later the city built streets through the property that made it less useful for his business even though he made no active sales effort and made no improvements he sold and a half lots in one year the court opined that the sales were essentially made in the nature of a gradual and passive liquidation of an asset and not in the ordinary course of a trade_or_business in 60_tc_996 the tax_court held that a taxpayer who purchased and sold nine parcels of undeveloped land over four years was not engaged in the trade_or_business of buying and selling land for purposes of sec_1221 the taxpayer utilized brokers to aid him in disposing of some of the land however neither he nor the brokers ever sought out or solicited prospective buyers or advertised the properties for sale the court analyzed the following factors in determining that the taxpayer was not engaged in the operation of the trade_or_business of buying and selling land the purpose for which the property was acquired the frequency continuity and size of the sales the activities of the owner in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held in 60_tc_996 and subsequent cases courts have found that no one of these factors is controlling but all are relevant to consider in determining whether the sale of property occurred in the regular course of a taxpayer's trade_or_business see 526_f2d_409 5th cir 606_f2d_77 5th cir 74_tc_187 analysis you received the parcel of land by gift and have held the parcel for more then years in you arranged for the development of this land into condominium property you now desire to liquidate your interests-in this land because of changed circumstances including a lack of liquid_assets to meet the needs of your beneficiaries and otherwise support your charitable and educational activities and existing and future threats of eminent_domain and rent control the information submitted indicates several facts that distinguish your situation from that of a taxpayer that holds property for sale to customers in the ordinary course of a trade_or_business for purposes of sec_512 the land was received by gift and bequest from your founder for the purpose of furthering your charitable activities you have held the land for nearly years and as condominium property for over years as an income-producing investment without selling any of it you have neither made nor will be making any improvements to the properties on the land and you have not advertised your interest in the land for sale to the general_public your facts are distinguishable from those in revrul_55_449 supra in which a foundation constructed and sold houses over a period of months for the sole purpose of raising funds to support a church they are also distinguishable from the facts in 143_f2d_468 5th cir in which a taxpayer subdivided and developed property for the purpose of selling the property then sold lots in acquiring and developing the properties for sale suggested that they were holding the property primarily_for_sale_to_customers in the ordinary course of a trade_or_business in contrast you propose to liquidate assets held for investment purposes as in 7_tc_198 in both of these cases the taxpayers’ efforts accordingly under the primary purpose test of 383_us_569 86_sct_1030 and the facts_and_circumstances_test of 60_tc_996 we conclude that you do not hold your interests in the condominium property primarily_for_sale_to_customers in the ordinary course of a trade_or_business therefore your sale of the interests in the condominium property will not generate unrelated_business_taxable_income under sec_511 and sec_512 and thus will not constitute an excess business holding under sec_4943 and will not adversely affect your exempt status under sec_501 ruling sec_1 your sales of the leased fee interests in the condominium property will not generate unrelated_business_taxable_income under sec_511 your sales of the leased fee interests in the condominium property will not adversely affect your current sec_501 exempt status this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely theodore r lieber manager exempt_organizations technical group enclosure notice cc
